Interim Decision #2393

MATTER OF MUNGUIA
In Deportation

Proceedings

A-13715070
A-20018896
Decided by Board May 5, 1975
Where the Service charged deportability under the provisions of section 241(aX1) of the
Immigration and Nationality Act, predicated on excludability under section 212(a)(20)
of the Act, in that respondents did not possess valid immigrant visas at the time of
application for admission into the United States, they are not entitled to the benefits of
section 241(f) of the Act. The Service is not required to charge deportability under
212(a)(19) of the Act, based on fraud.
CHARGE:

Order: Act of 1952—Section 241(a)(1) [8 U.S.C. 1251(a)(1)]—Excludable at entry—
immigrant not in possession of valid unexpired immigrant
visa under section 212(a)(20) (8 U.S.C. 1182 (a)(20)) (both
respondents).
ON BEHALF OF HESPONEENTs:

ON EnnALr or SERVICE!

Bernard J. Hornbach
Trial Attorney

James Michael Hoffman, Rep.
582 Market Street, Room 519
San Francisco, California 94104

The respondents have appealed from the August 1, 1974 decisions of
judge ordering their deportation to Mexico. The appeal
will be dismissed.
The respondents, husband and wife, are natives and citizens of
Mexico. The Service alleges that they are deportable under section
241(a)(1) of the Immigration and Nationality Act as aliens who were
excludable at entry under section 212(a)(20), because they lacked the
proper documents for admission as immigrants. The respondents have
conceded the truth of the factual allegations set forth in the orders to
show cause. On appeal they challenge the immigration judge's decisions
only on the ground that section 241(f) saves them from deportation on
the charge alleged by the Service.
The record indicates that the male respondent entered the United
States under a false claim to United States citizenship. The female
respondent appears to have gained admission either under a similar
false claim to citizenship or upon presentation of a holder crossing card
an immigration

335

Interim Decision #2393
belonging to someone else. Neither respondent has ever been lawfully
admitted for permanent residence.
We have concluded, on the basis of the Supreme Court's decision in
Reid v. INS, 420 U.S. 619, 43 U.S.L.W. 4387 (March 18, 1975), that the
respondents are not entitled to the benefits of section 241(f) of the Act.
In Reid the Supreme Court held that section 241(f) does not benefit an
alien who has entered the United States under a false claim to United
States citizenship and who is charged with deportability under section
241(a)(2). In reaching this decision, the Court indicated that except for
the eircuma.:,ances involved in INS v. Errico, 885 U.S. 214 (1966),
section 241(f) does not apply to a section 241(a)(1) ground of deportability predicated on any provision of section 212(a) other than subsection
(19).
The respondents are not charged with deportability via section 212(a)(19); their charge of deportability is predicated on section 212(a)(20).
They are not entitled to the benefit of section 241(f).
The result reached by the immigration judge was correct. The appeal
will be dismissed.
ORDER: The appeal is dismissed.
Irving A. Appleman, Board Member, concurring opinion.
In Reid' v . INS, 420 U.S. 619, 43 U.S.L.W. 4387 (March 18, 1975),
relied on in this ease, the Court was concerned with a charge based on

Section 241(a)(2), entry without inspection by false claim of United
States citizenship. Here, the alien entered by false claim of United
States citizenship but the charge is under section 241(a)(1) excludable at
time of entry as an immigrant not in possession of an immigrant visa, as
required by section 212(a)(20).
Reid v. INS, supra, does not purport to overrule INS v. Errico, 385
U.S. 214. Rather, It distingaishes, in that in Errico the charge was

based on excludability at the time of entry. Thus the Court in Reid
speaks of Errico as ". . . extending the waiver provision of section 241(f)
not only to deportation based on excludability under section 212(a)(19),

but to a claim of deportability based on fraudulent misrepresentation in
order to satisfy the requirements of section 211(a). . . . the provisions of
section 241(1) were intended to apply to some Misrepresentations that
were material to the admission procedure."
Reid is not without' its ambiguities, and there is a question, which
need not be here resolved, whether section 241(f) must be granted in a
case which is comparable to Errico under the present law. However, I
agree with my fellow membeis that in the light of Reid, section 241(f) is
not available to an alien who has completely frustrated the admission
procedure by a false Claim of -United States citizenship', regardless of the
charge used in the case.'
336

